IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DYCK-O'NEAL, INC.,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5708

CLARIBELL OKOLI,

      Appellee.


_____________________________/

Opinion filed October 5, 2017.

An appeal from the Circuit Court for Alachua County.

David M. Snyder of David M. Snyder Professional Association, Tampa; Susan B.
Morrison of Law Offices of Susan B. Morris, P.A. Tampa; Joshua D. Moore of Law
Offices of Daniel C. Consuegra, Tampa, for Appellant.

Tracy J. S. Frasier of Smith Frasier, P.A., Gainesville, for Appellee.


PER CURIAM.

      AFFIRMED. See Higgins v. Dyck-O’Neal, Inc., 201 So. 3d 157 (Fla. 1st

DCA 2016) (holding that a party is not entitled to pursue a separate action for

deficiency judgment where the foreclosure complaint includes a prayer for a

deficiency judgment and the foreclosure court reserves jurisdiction to enter a

deficiency judgment); see also Dyck-O’Neal, Inc. v. Lanham, 214 So. 3d 802 (Fla.
1st DCA 2017) (certifying conflict between this Court’s decision in Higgins and

decisions by the other four district courts of appeal).



ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




                                           2